          Case 2:16-cv-01251-ER Document 67 Filed 06/19/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NATURAL RESOURCES DEFENSE
COUNCIL, INC.,

                             Plaintiff,
                                                                        ORDER
             v.
                                                                  16 Civ. 1251 (ER)
UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, et al.,

                              Defendants.



RAMOS, D.J.

        On June 18, 2020, defendant the United States Environmental Protection Agency

(“EPA”) filed a motion to terminate the consent decree entered on October 18, 2016

(“Termination Motion”). Docs. 38, 63, 64, 65. The EPA concurrently filed a letter requesting

that the Court accept its Termination Motion without a pre-motion conference and set a briefing

schedule. Doc. 62 at 1 n.1, 3. The EPA further requested that the Court stay the June 19, 2020

deadline under the consent decree to issue a final perchlorate drinking water regulation until after

decision on the Termination Motion. Id. at 3. In response, plaintiff the Natural Resources

Defense Council, Inc. (“NRDC”) requested leave to file a motion to enforce the consent decree

and opposed the EPA’s request for a stay. Doc. 66.

       The Court accepts the Termination Motion and directs the NRDC to submit any

opposition and its cross-motion by July 9, 2020, and the EPA to submit its reply and response to

the cross-motion by July 30, 2020, and the NRDC to submit its reply by August 13, 2020.
          Case 2:16-cv-01251-ER Document 67 Filed 06/19/20 Page 2 of 2



       The Court also stays the June 19, 2020 deadline under the consent decree for issuing a

final rule on perchlorate until the Court issues its decision on the motions.



       It is SO ORDERED.



Dated: June 19, 2020
       New York, New York

                                                           _______________________
                                                             Edgardo Ramos, U.S.D.J.




                                                  2
